[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-14835                ELEVENTH CIRCUIT
                                                             APRIL 19, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                  D. C. Docket No. 07-00187-CV-4-CDL

WANDA TAYLOR,


                                                           Plaintiff-Appellant,

                                  versus

CHRIS DEMARCO,
JEFF WATSON,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (April 19, 2010)

Before BARKETT, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Having reviewed the record and the briefs of the parties, we find no

reversible error in the district court’s order granting summary judgment in favor of

Chris DeMarco and Jeff Watson.

      AFFIRMED.




                                          2